Deny and Opinion Filed July 23, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00897-CV

                             IN RE JAMES DONDERO, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-11-16417

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                  Opinion by Justice Francis
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its June 13, 2014 “Order on Motion for Appointment of Financial Professional.”

He also sought an emergency stay of the trial court’s order.

       Mandamus is an extraordinary remedy that is available only in limited circumstances.

CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1996) (orig. proceeding) (citing Walker v. Packer,

827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding)). Mandamus is appropriate “only to correct

a clear abuse of discretion or the violation of a duty imposed by law when there is no other

adequate remedy by law.” Id. Ordinarily, to obtain mandamus relief, a relator must show both

that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding);

Walker, 827 S.W.2d at 839.
      Relator has failed to establish that he is entitled to relief under this standard. TEX. R.

App. P. 52.8(a). We DENY the petition for writ of mandamus.




140897F.P05
                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –2–